Title: To Benjamin Franklin from Le Couteulx & Cie., 26 June 1779
From: Le Couteulx & Cie.
To: Franklin, Benjamin


Monsieur
Paris 26. Juin 1779.
Nous avons l’honneur de vous remettre avec la presente une lettre de Mrs. P: M: de Murquia et Isidore de la Torre Membres de la Compie. des Assurances de Cadiz.
Quoique nous pensions inutile de joindre nos Sollicitations a celles de ces Messieurs pour vous determiner a acquiescer a leur demande, nous venons vous prier de vouloir bien appuier leurs pretentions de votre Recommandation aupres du Congres; et de nous marquer ce que vous jugez convenable de faire en cette occurrence pour accelerer la Justice qu’ils ont droit d’attendre d’un Corps aussi recommandable et respectable a tous egards.
Comme la lettre et les pieces cy jointes vous informront de l’objet en question, nous pensons que le Detail que nous pourrions vous en faire seroit superflu & nous nous bornerons a vous assurer que nous avons l’honneur d’etre avec le plus profond Respect. Monsieur Vos tres humbles et obeissans Serviteurs.
Le Couteulx & Comp.rue Montorgueil

Si par hazard vous aviez besoin de la traduction des pieces cy incluses vous pouvez nous les retourner et nous nous ferons un vrai plaisir de la faire de suitte.
Passy les Paris Mr. Le Docteur franklin

